                 Case 3:20-cv-05419-JCC Document 45 Filed 10/27/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BRANDON LEONARD, et al.,                                  CASE NO. C20-5419-JCC
10                              Plaintiffs,                    ORDER
11          v.

12   FIRST AMERICAN PROPERTY &
     CASUALTY INSURANCE COMPANY, et
13   al.,
14                              Defendants.
15

16          This matter comes before the Court on Defendant First American Property and Casualty
17   Insurance Company’s motion to enforce an order issued by the Pierce County Superior Court
18   (Dkt. No. 34). Having thoroughly considered the parties’ briefing and the relevant record, the
19   Court finds oral argument unnecessary and hereby ORDERS Defendant to issue a check payable
20   solely to Plaintiffs, in accordance with the March 13, 2020 order from the Pierce County
21   Superior Court, for the reasons explained herein.
22          Plaintiffs Brandon Leonard and Alicia Leonard brought suit against Defendant, their
23   homeowner’s insurance provider, alleging that Defendant failed to promptly pay the full cost of
24   repairs to their home following a fire. (See generally Dkt. No. 1-3.) Plaintiffs originally filed the
25   case in Pierce County Superior Court. (Id.) The case was removed and remanded on multiple
26   occasions and now resides with this Court. (See Dkt. Nos. 1, 32.)

     ORDER
     C20-5419-JCC
     PAGE - 1
               Case 3:20-cv-05419-JCC Document 45 Filed 10/27/20 Page 2 of 3




 1           Defendant brings the instant motion, asking the Court to enforce an order issued by the

 2   Pierce County Superior Court prior to removal. (See Dkt. No. 1-3.) That ruling followed a

 3   dispute between the parties regarding whether a check from Defendant to Plaintiffs should be

 4   made payable solely to Plaintiffs or to Plaintiffs and their lienholder. (Dkt. No. 1-4 at 10–12.)

 5   Defendant, in moving for an order from the Pierce County Superior Court, argued that it was

 6   required to make any check it issued payable to both. (Dkt. No. 1-4 at 12–15.) Plaintiffs argued

 7   that a check issued in that form would be useless to Plaintiffs because they were “unable to

 8   identify a person within the loan-servicing company [sic] to endorse the check so that it may be
 9   cashed.” (Dkt. No. 1-4 at 33.)
10           The Pierce County Superior Court did not rule on the parties’ arguments. (Dkt. No. 34-1
11   at 2.) Instead, it issued an order “focused on giving the parties guidance to ensure that the
12   process of repairing the home can move forward.” (Id.) The order directed Defendant “to attempt
13   to coordinate with [the loan servicing company] to facilitate [its] endorsement of the check so it
14   can be cashed” and if Defendant “cannot coordinate with [the loan servicing company] to allow
15   Plaintiffs to cash the check within 30 days, [Defendant] must issue payment to [Plaintiff’s
16   attorney] in trust for [Plaintiffs] within 5 days.” (Id. (emphasis added).) The court also noted that
17   if “payment is issued to said trust account, Plaintiffs [must] agree to hold harmless and
18   indemnify [Defendants] for any action by Plaintiffs’ lender relating to this payment.” (Id.)

19           Defendants contacted the loan servicing company following the order. (Dkt. No. 35 at 2.)

20   The loan servicing company insisted that Plaintiffs endorse the check so that it could pay the

21   contractor. (Dkt. No. 1-5 at 242.) Plaintiffs argue this is not consistent with the Pierce County

22   Superior Court’s order ensuring that Plaintiffs could cash any check issued by Defendant. (Dkt.

23   No. 37 at 8.) Therefore, Plaintiffs allege that Defendant has not met the conditions of the order

24   and, in order to comply, Defendant must issue payment to Plaintiffs’ attorney to be held in trust

25   for Plaintiffs’ benefit. (Id.)

26            “‘After removal, the federal court takes the case up where the State Court left it off.’”


     ORDER
     C20-5419-JCC
     PAGE - 2
                Case 3:20-cv-05419-JCC Document 45 Filed 10/27/20 Page 3 of 3




 1   Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 887 (9th Cir. 2010) (quoting Granny Goose

 2   Foods, Inc. v. Teamsters, 415 U.S. 423, 436 (1974)). “Consequently, an order entered by a state

 3   court ‘should be treated as though it had been validly rendered in the federal proceeding.’” Id.

 4   (quoting Butner v. Neustadter, 324 F.2d 783, 786 (9th Cir.1963)). This Court’s ability to enforce

 5   an order from the Pierce County Superior Court is not in dispute—the parties agree that this

 6   Court has such authority (Compare Dkt. No. 34 at 5–6, with Dkt. No. 37 at 9–10.) At issue,

 7   though, is how the order is interpreted.

 8           The plain language of the order supports Plaintiff’s’ interpretation. According to the
 9   order, its purpose was to facilitate Plaintiffs’ receipt of the funds—not receipt by the loan
10   servicing company. (See Dkt. No. 34-1 at 2.) According to the order, if Defendant was unable to
11   coordinate this arrangement, then Defendant was to issue payment directly to Plaintiff’s
12   attorneys, in trust for Plaintiff. (Id.)
13           Accordingly, Defendant is ORDERED to issue payment directly to Plaintiffs via their
14   attorney’s client trust account within five (5) days of this order. If payment is tendered via check,
15   it should be made payable solely to Plaintiffs and/or their attorneys. Plaintiffs are ORDERED to
16   hold harmless and indemnify Defendants for any action by their lender relating to this payment.
17           For the foregoing reasons, Defendants’ motion to enforce (Dkt. No. 34) is DENIED.
18           DATED this 27th day of October 2020.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C20-5419-JCC
     PAGE - 3
